--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated effective as
of February 19, 2010, amends and supplements that certain Credit Agreement dated
as of November 6, 2007, as amended to date (as so amended and as the same may be
further amended, restated or supplemented from time to time, the "Credit
Agreement"), by and between ASSOCIATED BANK, NATIONAL ASSOCIATION, a national
banking association (the "Bank"), and MAGNETEK, INC., a Delaware corporation
(the "Company").
 
RECITAL
 
The Company and the Bank desire to amend and supplement the Credit Agreement as
provided below.
 
AGREEMENTS
 
In consideration of the Recital and the promises and agreements set forth in the
Credit Agreement, as amended hereby, the parties agree as follows:
 
1. Definitions and References.  Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement.  All references to the
Credit Agreement contained in the Collateral Documents and the other Loan
Documents, as amended or amended and restated, shall, upon the execution of this
Amendment, mean the Credit Agreement as amended by this Amendment.
 
2. Amendments to Credit Agreement.
 
(a) Section 1 of the Credit Agreement is hereby amended by adding the following
definitions which shall be placed in alphabetical order:
 
"Adjusted EBITDA" shall mean, as to the Company for any period as to which such
amount is being determined, the sum of (a) Net Income, plus (b) depreciation
expense, plus (c) amortization of intangibles, plus (d) deferred income tax
expense, plus (e) non-cash stock compensation expense, plus (f) to the extent
taken into account in determining net income, pension expense, all as determined
without duplication for the Company and its Consolidated Subsidiaries.
 
"Qualified Inventory" shall mean inventory of the Company which is saleable in
the ordinary course of business (other than inventory which is
 


 
 

--------------------------------------------------------------------------------

 

defective but including inventory which is work in process) which is new, unused
and which meets the following requirements and continues to meet the same until
it is sold or otherwise disposed of as permitted by this Agreement: (a) it is
not subject to any assignment, claim, Lien or security interest whatsoever,
other than the Lien of the Bank hereunder; (b) it is not obsolete and it is
merchantable, saleable in the ordinary course of the Company's business, in good
condition and currently usable; (c) it is not inventory located on premises
other than premises owned by the Company that are located in the United States;
(d) it is not inventory which the Bank at its sole and absolute discretion,
determines in good faith to be unacceptable due to age, type, category or
quantity; (e) it is inventory on which the Bank has a valid, enforceable,
perfected first Lien; and (f) it is not Inventory sold to, returned to, or
repossessed by the Company from a dealer or purchaser of inventory from the
Company.  Inventory of the Company which is at any time Qualified Inventory, but
which subsequently fails to meet any of the foregoing requirements shall
forthwith cease to be Qualified Inventory.
 
(b) The defined term "Borrowing Base Availability" in section 1 of the Credit
Agreement is amended in its entirety to read as follows:
 
"Borrowing Base Availability" means an amount equal to the sum of (a) 80% of the
face amount of Qualified Accounts, plus (b) 40% of the lower of the Company's
cost or the wholesale market value, determined on a first in first out basis in
accordance with GAAP, of Qualified Inventory, in each case as shown on the most
recent Borrowing Base Certificate furnished by the Company to the Bank.
 
(c) The second sentence of the defined term "Commitment" in section 1 of the
Credit Agreement is amended in its entirety to read as follows:
 
"The Commitment of the Bank is $7,500,000, and is subject to reduction from time
to time pursuant to section 2.4."
 
(d) The first sentence of the defined term "LIBOR Rate" in section 1 of the
Credit Agreement is hereby amended in its entirety to read as follows:
 
"LIBOR Rate" means the greater of: (a) three percent (3.0%) per annum; or (b)
the per annum rate reported in the Money Rates column or section of The Wall
Street Journal (Midwest Edition) as the London Interbank Offered Rates (LIBOR)
for loans for a period of one month as of the first Business Day of each month,
rounded upward to the nearest 1/8th of
 

                                                              
 
 

--------------------------------------------------------------------------------

 

1%, and the LIBOR Rate shall change on the first Business Day of each month.
 
(e) The defined term "Maturity Date" in section 1 of the Credit Agreement is
amended by deleting the date "November 1, 2010" contained therein and inserting
the date "December 15, 2010" in its place.
 
(f) The first two sentences of Section 2.5(a) of the Credit Agreement are hereby
amended in their entirety to read as follows:
 
The unpaid principal balance of the Loans outstanding from time to time shall
bear interest for the period commencing on the Borrowing Date of such Loan until
such Loan is paid in full.  Each Loan shall bear interest at the LIBOR Rate plus
two percent (2.0%) and shall change on each date on which the LIBOR Rate
changes.
 
(g) Section 2.8(a)(i) of the Credit Agreement is hereby amended in its entirety
to read as follows:
 
(i) the requested Letter of Credit will not be issued if, upon issuance, either:
[a] the sum of [i] the unpaid principal balance of the Note and [ii] the LOC
Exposure would exceed the lesser of [A] the Commitment or [B] the Borrowing Base
Availability, or [b] after issuance of the requested Letter of Credit, the LOC
Exposure would exceed $2,000,000; and
 
(h) Section 2.12 of the Credit Agreement is hereby amended in its entirety to
read as follows:
 
2.12 Letter of Credit Fees.  On the Borrowing Date of each Letter of Credit (and
on the date of any renewal thereof), the Company shall pay to the Bank the
normal negotiation, presentation, transfer, amendment and other processing fees,
and other standard costs and charges of the Bank relating to letters of credit
as in effect from time to time.  In addition, the Company shall pay the
following fees with respect to Letters of Credit: (a) if a Letter of Credit is
an international letter of credit (i.e., a letter of credit which provides for
payment to a beneficiary located outside the United States), the Company shall
pay on the Borrowing Date of the Letter of Credit (and on the date of any
renewal thereof), the ordinary and customary fees of the Bank for international
letters of credit as in effect from time to time; or (b) if the Letter of Credit
is a domestic letter of credit (i.e., a letter of credit which provides for
payment to a beneficiary located inside the United States), the Company shall
pay a per annum fee equal to 1.5%
 

                                                            
 
 

--------------------------------------------------------------------------------

 

multiplied by the amount available for drawing under the Letter of Credit,
payable quarterly in advance on the Borrowing Date of the Letter of Credit and
on the same day of each third month thereafter.
 
(i) Section 2 of the Credit Agreement is hereby amended by adding a section
thereto as follows:
 
2.16. Commitment Fee.  As consideration for the commitment of the Bank to make
Loans, the Company agrees to pay to the Bank, on the last Business Day of each
calendar quarter commencing with the quarter ending March 31, 2010, and on the
Maturity Date, a commitment fee equal to 0.25% per year on the daily average
unused amount of the Bank's commitment to make Loans hereunder during the
quarter or other applicable period; provided that for purposes of computing the
commitment fee due on March 31, 2010, the applicable period shall be January 1,
2010, through March 31, 2010.  Commitment fees shall be calculated for the
actual number of days elapsed on the basis of a 360-day year.
 
(j) Section 5.1(f) of the Credit Agreement is hereby amended in its entirety to
read as follows:
 
      (f) Borrowing Base Certificates.  Furnish to the Bank, within thirty (30)
days after the end of each calendar month, a Borrowing Base Certificate as of
the end of that calendar month.
 
(k) The proviso in Section 5.2 of the Credit Agreement is hereby amended in its
entirety to read as follows:
 
provided, however, unless a Default or Event of Default exists, the Company
shall only be required to reimburse the Bank for the cost of field exams,
inspections or audits during any calendar year if Loans are outstanding for 15
days total (whether consecutive or non-consecutive) during the calendar year and
then only in an amount not to exceed $5,000 for the calendar year
 
(l) Section 6.6 of the Credit Agreement is amended in its entirety to read as
follows:
 
6.6 Acquisitions, Advances and Investments.  Acquire any other business or
partnership or joint venture interest or make any loans, advances or extensions
of credit to, or any investments in, any Person except (a) the acquisitions of
assets or stock of a third Party which (i) were
 

                                                         
 
 

--------------------------------------------------------------------------------

 

disclosed to the Bank by the Company in writing prior to December 15, 2009, or
(ii) exclusive of the acquisitions described in the previous clause, do not
exceed, in the aggregate, $500,000 in any calendar year, (b) the purchase of
United States government obligations maturing within one year of the date of
acquisition; (c) extensions of credit to customers in the ordinary course of
business; (d) the purchase of certificates of deposit at the Bank;
(e) commercial paper having a maturity not exceeding 90 days which is rated not
less than P-1 by Moody's Investors Service, Inc. or A-1 by Standard and Poor's
Ratings Service; (f) investments in money market funds which invest principally
in obligations described in (b) or (e) above; (g) existing investments of the
Company in and existing advances by the Company to wholly owned Subsidiaries of
the Company; (h) investments in repurchase agreements at the Bank; (i) loans and
advances to employees and agents in the ordinary course of business for travel
and entertainment expenses and similar items; and (j) demand deposits in a bank
which is organized under the laws of the United States or of any State and which
has a combined capital and surplus in excess of $50,000,000 (subject to section
5.10).
 
(m) Section 6.10 of the Credit Agreement is amended in its entirety to read as
follows:
 
6.10. Maximum Pension Payments.  The Company shall not make cash contributions
to the defined benefit retirement plan maintained by it, except for payments
during the following months not exceeding the amounts (measured on a cash basis)
for those months as follows:
 
Month
 
Maximum Contribution
 
January, 2010
  $ 2,700,000  
April, 2010
  $ 3,200,000  
July, 2010
  $ 3,200,000  
September, 2010
  $ 2,600,000  
October, 2010
  $ 3,200,000  

 
(n) Section 6.11 of the Credit Agreement is amended by deleting the amount
"$2,500,000" contained in clause (b) thereof and inserting the amount
"$2,000,000" in its place.
 
(o) Section 6 of the Credit Agreement is hereby amended by adding a section
thereto as follows:
 

                                                             
 
 

--------------------------------------------------------------------------------

 

(p) 6.13 Adjusted EBITDA.  Permit the Adjusted EBITDA of the Company and its
Consolidated Subsidiaries to be less than the following amounts for the
following periods:
 
Period
 
Minimum Amount
 
The nine month period ending March 31, 2010
  $ 3,000,000  
The Company's fiscal year ending on or about June 30, 2010
  $ 5,500,000  
The twelve month period ending September 30, 2010
  $ 6,500,000  

 
(q) The "Borrowing Base Certificate" shall be amended to be in the form attached
hereto as Exhibit A.
 
3. Closing Conditions.  This Amendment shall become effective upon the execution
and delivery by the parties of this Amendment and receipt by the Bank of:
 
(a) a certificate of good standing of the Company issued by the Delaware
Secretary of State, dated within ten (10) days of the date hereof;
 
(b) a General Business Security Agreement in form satisfactory to the Bank duly
executed by the Company;
 
(c) an updated certificate of insurance covering the Collateral added by the
aforementioned General Business Security Agreement; and
 
(d) such other forms, certificates, agreements, documents and instruments as the
Bank may reasonably requests.
 
4. No Waiver.   The Company agrees that nothing contained herein shall be
construed by the Company as a waiver by the Bank of the Company's compliance
with each representation, warranty and/or covenant contained in the Credit
Agreement, the Collateral Documents and the other Loan Documents and that no
waiver of any provision of the Credit Agreement, the Collateral Documents or the
other Loan Documents by the Bank has occurred.  The Company further agrees that
nothing contained herein shall impair the right of the Bank to require strict
performance by the Company of the Credit Agreement.
 

                                                         
 
 

--------------------------------------------------------------------------------

 

5. Representations and Warranties.  The Company represents and warrants to the
Bank that:
 
(a) The execution and delivery of this Amendment is within its corporate power,
has been duly authorized by proper corporate action on the part of the Company,
is not in violation of any existing law, rule or regulation of any governmental
agency or authority, any order or decision of any court, the Certificate of
Incorporation or By-Laws of the Company or the terms of any agreement,
restriction or undertaking to which the Company is a party or by which it is
bound, and does not require the approval or consent of the members of the
Company, any governmental body, agency or authority or any other person or
entity, except for those approvals and consents which have already been obtained
and are in full force and effect; and
 
(b) The representations and warranties of the Company contained in the Loan
Documents are true and correct in all material respects as of the date of this
Amendment (except to the extent such representations and warranties relate to an
earlier date in which case they are true and correct in all material respects as
of such earlier date).
 
6. Miscellaneous.
 
(a) Charges, Expenses and Fees.  The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by the Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all forms, certificates, agreements, documents and instruments
hereto or otherwise contemplated hereby, including the reasonable fees and
expenses of the Bank's counsel.
 
(b) Amendments and Waivers.  This Amendment may not be changed or amended
orally, and no waiver hereunder may be oral, and any change or amendment hereto
or any waiver hereunder must be in a writing which is identified as an amendment
or waiver of this Amendment and signed by the party or parties against whom such
change, amendment or waiver is sought to be enforced.
 
(c) Headings.  The headings in this Amendment are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Amendment.
 
(d) Affirmation.  Each party hereto affirms and acknowledges that the Credit
Agreement as amended by this Amendment remains in full force and effect in
accordance with its terms.
 

                                                          
 
 

--------------------------------------------------------------------------------

 

(e) Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart by facsimile or by e-mail of a portable document file (PDF) shall be
as effective as delivery of an original counterpart hereof.
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.
 
 
 
 
COMPANY:
 
MAGNETEK, INC.



BY:
/S/ Marty J. Schwenner
 
Marty J. Schwenner
 
Vice President and Chief Financial Officer

 

 
BANK:
 
ASSOCIATED BANK, NATIONAL ASSOCIATION



BY:
/S/ Gregory A. Larson
 
Gregory A. Larson
 
Senior Vice President





 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------